DETAILED ACTION
A.	This action is in response to the following communications: Request for Continued Examination filed 02/23/2021.
B.	Claims 1-11 and 13-21 remains pending.


Continued Examination Under 37 CFR 1.114
C.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.

 
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

3.	Claim 1-5 and 8-11 and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Eric Mark et al. (US Pub. 2019/0133689 A1), herein referred to as “Johnson” in view of Cloudhead Games - Blink Teleportation (VR Locomotion); https://www.youtube.com/watch?v=DwZt2jRE8PY; ENGLISH TRANSCRIPT 1:41 -2:43 (Year: 2015); herein referred to as “Cloudhead Games”.

As for claim 1, Johnson teaches.    A method, comprising, presenting, by a virtual reality system comprising a processor, a pull target in a virtual reality environment (fig.2a Virtual Reality, herein VR hardware environment); 

presenting, by the virtual reality system comprising a processor, a target in a virtual reality environment;  (Examiner notes in the following paragraph 110 a snap point’s functionality if described as a location presented in VR space that the user can input upon.   And how the disclosure relates the term snap point to vantage point, where snap point is the graphical icon of a vantage point.

Johnson teaches moving, by the virtual reality system, a perceived position of a user in the virtual reality environment from a current position to an updated position (e.g. snap points), based on interaction with the pull target associated with movement of a controller device by the user at least meeting a minimum pull distance (par.134 user can drag in any direction to manipulate users position within a VR space; the user can select a snap point as detailed in par.110-111 where these points are displayed within the VR 

Examiner notes further in paragraph 111, navigation of the user is further discussed in relation to the interaction with snap points where the user can comfortably access a snap point from a menu to perform a  minimum pull distance as the user places a snap point to a new location without having to fully traverse around the virtual environment, thus Johnson describes at best a customizing, by the virtual reality system for a user currently employing the virtual reality system, a minimum pull distance of a control device based upon maximum comfortable pull motion distance of the user (selecting snapoint from a menu at user’s location).

Examiner notes: the user is able to manipulate snap points/vantage points based upon difference in user physical hand movement of controllers within the virtual environment, thus providing a minimum pull distance of the controller for maximum comfort to the user because the operation can partake where the user’s current position is and the user does not have to over reach for said snap point; hence comfort is achieved yet not directly mentioned. The Examiner recognizes this as what the claim is directed towards, allowing the user to manipulate viewpoints comfortably without straining the user select points out of reach.

Examiner notes:	Johnson describes virtual cameras in a vantage point in paragraph 141 and 145 the virtual cameras can be pulled given the users interaction techniques described above and the user can be teleported to the dragged location of the virtual camera related to the vantage point. These virtual cameras and vantage points all of which can be saved for a user’s custom interaction environment, par. 111).



Johnson further teaches wherein the changing the user’s perceived position in the virtual reality environment to be closer to the pull target comprises detecting a high velocity of change relative to the pull target, and in response to the detecting, blinking the user to a final position corresponding to arrival at the pull target (par.115 teleporting to locations as second function to snap points).

However Johnson does not specifically in detail describe exceeding a threshold velocity; in the same field of endeavor Cloudhead Games teaches wherein the moving comprises in response to the interaction with the pull target corresponding with a velocity of movement in the virtual reality environment exceeding a threshold velocity, performing a blink operation that immediately transports the perceived position from the current positon to the updated position (pg. 3 the elastic and dynamic play space locomotion system codenamed “Blink” has three modes of operations that allows for the user to use what is termed as cinematic blink mode that upon an arbitrary movement velocity of user moving the input device to an indicated position within the virtual reality scene and the user reaching an arbitrary threshold of triggering the blink command at the new scene position instantly teleporting the user to the new position within the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cloudhead Games into Johnson because Cloudhead Games on page 1 of transcript suggest the advantage for VR systems to provide for improved control within virtual reality scene to maximize user comfort, to prevent nausea.

As for claim 2, Johnson teaches.    The method of claim 1, wherein the interaction with the pull target  pulls the perceived position of the user from the current position towards the updated position (par. 111, the user can drag and drop snap point to new locations wherein the snap point will update the users position within the VR space, thereby an icon termed snap point is displayed in a VR space wherein the user can grab said snap point to change the position of the user’s location within the VR space, since the user is within a X-Y-Z 3d environment and that the icons can be dragged it is understood that the snap points can occupy any xyz coordinate location such that the user can push and pull to their desired location within VR Space).

As for claim 3, Johnson teaches.    The method of claim 1, wherein the interaction with the pull target pushes the perceived position of the user away from the current position towards the updated position (note claim 2 analysis as this is the inverse of that claim).



As for claim 5, Johnson teaches.    The method of claim 1, further comprising, making by the virtual reality system the pull target disappear in response to determining that the updated position is within a threshold distance of the pull target (par. 112 snap point may be temporarily disappear after a predetermined period of time such as after 5 seconds).


As for claim 8, Johnson teaches.    A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising: 
detecting interaction with a pull target in a virtual reality environment, the interaction corresponding to a request to move towards the pull target; and in response to the detecting the interaction, and the interaction being associated with movement of a controller device by the user at least meeting a minimum pull distance (example can be found in par.134 of user manipulation of xyz position of controller to perform a pull gesture), changing a user’s perceived position in the virtual reality environment to be closer to the pull target (par.134 user can drag in any direction to manipulate users 

Examiner notes further in paragraph 111, navigation of the user is further discussed in relation to the interaction with snap points where the user can comfortably access a snap point from a menu to perform a  minimum pull distance as the user places a snap point to a new location without having to fully traverse around the virtual environment, thus Johnson describes at best a customizing, by the virtual reality system for a user currently employing the virtual reality system, a minimum pull distance of a control device based upon maximum comfortable pull motion distance of the user (selecting snapoint from a menu at user’s location).

Examiner notes: the user is able to manipulate snap points/vantage points based upon difference in user physical hand movement of controllers within the virtual environment, thus providing a minimum pull distance of the controller for maximum comfort to the user because the operation can partake where the user’s current position is and the user does not have to over reach for said snap point; hence comfort is achieved yet not directly mentioned. The Examiner recognizes this as what the claim is directed towards, allowing the user to manipulate viewpoints comfortably without straining the user select points out of reach.

Examiner notes:	Johnson describes virtual cameras in a vantage point in paragraph 141 and 145 the virtual cameras can be pulled given the users interaction techniques described above and the user can be teleported to the dragged location of the virtual camera related to the vantage point. These virtual cameras and vantage points all of which can be saved for a user’s custom interaction environment, par. 111).



Johnson further teaches wherein the changing the user’s perceived position in the virtual reality environment to be closer to the pull target comprises detecting a high velocity of change relative to the pull target, and in response to the detecting, blinking the user to a final position corresponding to arrival at the pull target (par.115 teleporting to locations as second function to snap points).

However Johnson does not specifically in detail describe exceeding a threshold velocity; in the same field of endeavor Cloudhead Games teaches wherein the moving comprises in response to the interaction with the pull target corresponding with a velocity of movement in the virtual reality environment exceeding a threshold velocity, performing a blink operation that immediately transports the perceived position from the current positon to the updated position (pg. 3 the elastic and dynamic play space locomotion system codenamed “Blink” has three modes of operations that allows for the user to use what is termed as cinematic blink mode that upon an arbitrary movement velocity of user moving the input device to an indicated position within the virtual reality 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cloudhead Games into Johnson because Cloudhead Games on page 1 of transcript suggest the advantage for VR systems to provide for improved control within virtual reality scene to maximize user comfort, to prevent nausea.



As for claim 9, Johnson teaches.    The system of claim 8, wherein the operations further comprise detecting other interaction with the pull target, the other interaction corresponding to another request to move away from the pull target, and in response to the detecting the other interaction, changing the perceived position of the user in the virtual reality environment to be further from to the pull target (par. 111, the user can drag and drop snap point to new locations wherein the snap point will update the users position within the VR space, thereby an icon termed snap point is displayed in a VR space wherein the user can grab said snap point to change the position of the user’s location within the VR space, since the user is within a X-Y-Z 3d environment and that the icons can be dragged it is understood that the snap points can occupy any xyz 

As for claim 10, Johnson teaches.    The system of claim 9, wherein the changing the perceived position of the user in the virtual reality environment to be further from to the pull target comprises stopping at a starting point corresponding to where the user began interaction with the pull target (par.115 snap points have the functionality to also function as a portal such that the user can navigate by blinking/teleporting to a another location, thereby stopping the user navigation by mere activating the snap point. Thus we discussed two possible interactions with a snap points one where the user manipulates the snap points by dragging and the other as selecting and being teleporting thereby stopping navigation).

As for claim 11, Johnson teaches.    The system of claim 8, wherein the changing the perceived position of the  user in the virtual reality initially accelerates the perceived position of the user toward the updated position (par. 112 snap point may be temporarily disappear after a predetermined period of time such as after 5 seconds).


As for claim 13, Johnson teaches.    The system of claim 8, wherein the operations further comprise detecting that perceived position of the user is in a final position corresponding to arrival at the pull target, and in response to the detecting, removing a 

As for claim 14, Johnson teaches.    The system of claim 8, wherein the changing the user’s perceived position of the user in the virtual reality environment comprises rotating the perceived position of the user into a rotated position (par.38 rotation functionality).

As for claim 15, Johnson teaches.    The system of claim 14, wherein the operations further comprise blinking the perceived position of the user into the rotated position (par. 133 rotational functionality further described).

As for claim 16, Johnson teaches.    A machine-readable storage medium, comprising executable instructions that, when executed by a processor of a scheduler node device in a wireless network, facilitate performance of operations, the operations comprising: 
(par.110-111, or 134 or 141,145 based upon different interpretations, note claim 1 above for detailed analysis); detecting interaction with a pull target in a virtual reality environment, the interaction corresponding to a request by a user to move relative to the pull target; and in response to the detecting the interaction, and the interaction being associated with movement of the controller device by the user at least meeting the minimum pull distance (example can be found in par.134 of user manipulation of xyz position of controller to perform a pull gesture) changing the user’s perceived position in the virtual reality environment to be closer to or further from the pull target (par.134 user can drag in any direction to manipulate users position within a VR space; the user can 

Examiner notes further in paragraph 111, navigation of the user is further discussed in relation to the interaction with snap points where the user can comfortably access a snap point from a menu to perform a  minimum pull distance as the user places a snap point to a new location without having to fully traverse around the virtual environment, thus Johnson describes at best a customizing, by the virtual reality system for a user currently employing the virtual reality system, a minimum pull distance of a control device based upon maximum comfortable pull motion distance of the user (selecting snapoint from a menu at user’s location).

Examiner notes: the user is able to manipulate snap points/vantage points based upon difference in user physical hand movement of controllers within the virtual environment, thus providing a minimum pull distance of the controller for maximum comfort to the user because the operation can partake where the user’s current position is and the user does not have to over reach for said snap point; hence comfort is achieved yet not directly mentioned. The Examiner recognizes this as what the claim is directed towards, allowing the user to manipulate viewpoints comfortably without straining the user select points out of reach.

Examiner notes:	Johnson describes virtual cameras in a vantage point in paragraph 141 and 145 the virtual cameras can be pulled given the users interaction techniques described above and the user can be teleported to the dragged location of the virtual camera related to the vantage point. These virtual cameras and vantage points all of which can be saved for a user’s custom interaction environment, par. 111).



Johnson further teaches wherein the changing the user’s perceived position in the virtual reality environment to be closer to the pull target comprises detecting a high velocity of change relative to the pull target, and in response to the detecting, blinking the user to a final position corresponding to arrival at the pull target (par.115 teleporting to locations as second function to snap points).

However Johnson does not specifically in detail describe exceeding a threshold velocity; in the same field of endeavor Cloudhead Games teaches wherein the moving comprises in response to the interaction with the pull target corresponding with a velocity of movement in the virtual reality environment exceeding a threshold velocity, performing a blink operation that immediately transports the perceived position from the current positon to the updated position (pg. 3 the elastic and dynamic play space locomotion system codenamed “Blink” has three modes of operations that allows for the user to use what is termed as cinematic blink mode that upon an arbitrary movement velocity of user moving the input device to an indicated position within the virtual reality 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cloudhead Games into Johnson because Cloudhead Games on page 1 of transcript suggest the advantage for VR systems to provide for improved control within virtual reality scene to maximize user comfort, to prevent nausea.

As for claim 17, Johnson teaches.    The machine-readable storage medium of claim 16, wherein updated  position is closer to the pull target (par. 112 snap point may be temporarily disappear after a predetermined period of time such as after 5 seconds).

As for claim 18, Johnson teaches.    The machine-readable storage medium of claim 16, wherein the detecting the interaction with the pull target comprises changing the  perceived position of the user in the virtual reality environment initially accelerates the user’s perceived position of the user toward the updated position (par.158 hand controllers one form of physical device for input into the VR space).

As for claim 19, Johnson teaches.    The machine-readable storage medium of claim 18, wherein the operations further comprise determining that the perceived position of the 

As for claim 20, Johnson teaches. The machine-readable storage medium of claim 16, updated position is further from the pull target (par.111 dragging in any direction in a xyz space to a new location from a snap point displayed in said space).

As for claim 21, Johnson teaches. The machine-readable storage medium of claim 16, wherein the pull target is a first pull target, and the operations further comprise presenting a second pull target based on the updated position (par.115 teleporting to locations as second function to snap points).

4.	Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as modified by Cloudhead Games as applied to claims 1-5, 8-11 and 13-21 above, and further in view of Hardie-Bick, Anthony (US Pub. 2018/0224945 A1), herein referred to as “Hardie-Bick”.


As for claim 6, Johnson teaches.    The method of claim 1.
Johnson does not specifically teach how to calibrate within a virtual reality space; however in the same field of endeavor Hardie-Bick teaches calibrating, by a virtual reality system comprising a processor, a user specific maximum comfortable pull motion 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hardie-Bick into Johnson because Hardie-Bick suggest it would be preferable to be able to look around just as easily without having to put on a VR headset, and also to move in the virtual environment just as easily as one moves in the real world (par.12). 


As for claim 7, Johnson teaches.  The method of claim 1.
Johnson does not go into specific detail that wherein the threshold velocity is based upon a threshold quantity of frames in which the perceived position of the user will arrive at the updated position; however in the same field of endeavor Hardie-Bick does teach this at paragraph 63 which derive at step 507 of figure 5 that the system has a 

 
(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, and 13-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        March 12, 2021